        Case 1:19-cv-11314-PBS Document 74-1 Filed 09/09/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
GILBERTO PEREIRA BRITO, FLORENTIN               )
AVILA LUCAS, JACKY CELICOURT,                   )
                                                )
                        Petitioners,            )
                                                )
      v.                                        )          C.A. No. 1:19-CV -11314-PBS
                                                )
WILLIAM P. BARR, U.S. Attorney General, et. al, )
                                                )
                        Respondents.            )
                                                )

                                    [PROPOSED] ORDER

   This matter comes before the Court on Respondents’ Assented Motion to Extend Respondents’

Deadline to Respond to Petitioners’ Motion for Summary Judgment and Motion to Modify the

Class Definition (ECF No. ____). Upon consideration of the motion, and the entire record of this

case, and for good cause shown, it is hereby

ORDERED that the Motion is GRANTED.

        SO ORDERED.



Date:                                                          __________________________
                                                                   The Honorable Patti B. Saris
                                                             Chief, United States District Judge
                                                             United States District Court for the
                                                                      District of Massachusetts
